Beatty, C. J., concurring.
I concur in the judgment, upon the ground that the true construction of the constitution is that ordinances fixing water rates are to be passed as legislative acts of the particular municipality are generally passed, and not as they are passed in exceptional cases provided by act of the legislature.
To hold otherwise would be to admit the power of the legislature and boards of freeholders to adopt charters under which, with respect to all other subjects of legislation, a reasonable discretion and freedom of action *140would be left to the legislative body; while with respect to water ordinances the legislative body would be so hampered and restricted that the fixing of rates would be practically impossible, thus accomplishing the confiscation of the property of water companies.
The board of supervisors of San Francisco is the legislative body as to all subjects of legislation with a few special exceptions, and its acts do not generally require the approval of the mayor.
Water ordinances must be held to fall under the general rule, and not within the exception.